Citation Nr: 0419116	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-04 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from May 1960 to February 1964.  He also served on 
active duty in the United States Navy from February 1965 to 
February 1967.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied the 
veteran's claim of entitlement to service connection for 
PTSD.  

In January 2004, the veteran, accompanied by his 
representative, appeared and offered testimony at a hearing 
before the undersigned Veterans Law Judge (VLJ), sitting at 
the RO.  A transcript of that hearing is of record.  

The Board notes that, in October 2002, the veteran initiated 
an appeal of an August 2002 rating decision that had denied a 
claim of entitlement to a nonservice-connected permanent and 
total disability evaluation for pension purposes, by filing a 
timely Notice of Disagreement (NOD) with that rating 
decision.  However, in his February 2003 substantive appeal, 
the veteran withdrew his appeal of that issue.  Therefore, no 
Statement of the Case (SOC) was ever produced, and the Board 
has not acquired jurisdiction over that issue.  

For the reasons expressed below, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action, on his part, is required.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107.  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370 (June 24, 2004).  The Court 
addressed both the timing and content of these notice 
requirements.  Id. at *17-23.  The Court held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id. at *21.  The Court also held 
that VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Id. at *22.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  Id.  

There is no evidence of record in this case that the veteran 
has been furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), with respect to 
the claim for service connection for PTSD.  In addition, 
while an SOC issued in November 2002 apprised the veteran of 
the provisions of 38 U.S.C.A. § 5103A (West 2002), VA has not 
informed the veteran of the specific information and evidence 
needed to support his specific claim and the development 
responsibilities and activities of the VA and the veteran.  
As such, it does not appear that the veteran has received the 
notice he is due under 38 U.S.C.A. § 5103(a).  See Pelegrini, 
supra.  

Service connection for PTSD.

The veteran contends that he suffers from PTSD as a result of 
his experiences in Vietnam.  During his personal hearing in 
January 2004, the veteran maintained that all of the 
stressful incidents occurred while he was aboard the USS 
Coral Sea stationed off the shores of Vietnam.  The veteran 
indicated that he served as a boatsmate, a deck seaman; he 
noted that his duty included unloading of bombs and fuel from 
planes.  He stated that he was pushing bombs up and down the 
hangar on the very first day aboard the ship.  The veteran 
indicated that he was walking through the flight deck when an 
Airedale (an enlisted man) backed into a propeller.  The 
veteran described another incident that occurred when a plane 
that was being launched from the ship crashed in the water; 
he stated that the pilots went down with the plane.  The 
veteran indicated that he still has nightmares about the 
incident involving the crashed plane.  The veteran's 
representative maintained that the records clearly indicate 
that the veteran received hostile fire pay for the entire 
period he was aboard the USS Coral Sea; he argues, therefore, 
that the veteran was in an environment that anything could 
have happened out there and was constantly under stress.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed 
inservice stressor(s) actually occurred, and medical evidence 
of a link, or causal nexus, between current symptomatology 
and the claimed in-service stressor. 38 C.F.R. § 3.304(f) 
(2003).  The diagnosis of PTSD must comply with the criteria 
set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV).  See generally Cohen v. Brown, 10 Vet. App. 128 
(1997); 38 C.F.R. § 4.125 (2003).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records, such as 
through the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  If VA determines that the veteran 
engaged in combat with the enemy and his alleged stressor(s) 
is (are) combat-related, then the veteran's lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence, and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f) (2003); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  See also VAOPGCPREC 12-99 (Oct. 18, 1999), noting 
that determinations under section 1154(b) as to combat 
involvement are made on a case-by-case basis.  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat, but that the alleged stressor(s) is (are) 
not combat related, then the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor. Instead, the record must contain service 
records or other evidence which corroborate the veteran's 
testimony or statements.  See Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept uncorroborated accounts of stressors 
or medical opinions based upon such accounts.  See, e.g., 
Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  In sum, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for VA adjudicators, and whether any stressors that occurred 
were of sufficient gravity to cause or to support a diagnosis 
of PTSD is a question for medical professionals.  

However, as noted above, acceptance of the claimed 
stressor(s) is but one of three elements needed to establish 
service connection for PTSD.  The record must still contain 
evidence of a diagnosis of PTSD conforming to the guidelines 
set forth in DSM-IV, and medical evidence of a nexus between 
the stressor and the PTSD.  Cohen, at 137; 38 C.F.R. § 4.125 
(2003).  See 64 Fed. Reg. 32,807-32,808 (1999).  

A review of the veteran's DD Form 214 and excerpts of his 
personnel records disclose that his military occupation 
specialty (MOS) for a portion of his service was a radio 
mechanic.  His military personnel records also indicate that 
he was determined to be eligible for hostile fire pay for 
several intervals during the period from June 26, 1965, 
through October 15, 1965, while stationed aboard the USS 
Coral Sea.  He was awarded the Armed Forces Expeditionary 
Medal (Vietnam), the National Defense Service Medal, the 
Vietnam Campaign Medal and the Navy Unit Commendation Ribbon.  
This, unfortunately, is indicative of service in Vietnam but 
not necessarily engagement in combat.  

It does not appear, though, that the RO attempted to verify 
the incidents described by the veteran by contacting the 
USASCRUR or other appropriate organization.  Thus, he must be 
given an opportunity to provide additional specific 
information that would permit such a search.  He should be 
asked if he has remembered any more details, particularly the 
names of any individuals killed aboard the ship, and he 
should be reminded that he can also provide "buddy 
statements" that include more particular details.  The Board 
also notes that daily personnel records, such as those 
reflecting individuals wounded or killed in action, can be 
obtained directly from the Director of the National Archives 
and Records Administration (NARA).  

Here, the medical evidence of record, in part, includes 
reports of VA examinations in November 2001 and in May 2003, 
as well as VA outpatient reports dated through June 2003.  
These medical records contain conflicting diagnoses of the 
veteran's claimed psychiatric disorder.  Significantly, a VA 
outpatient record dated in September 2001 shows a diagnosis 
of PTSD with depression.  Following a VA examination in 
November 2001, the veteran was given a diagnosis of cocaine 
and alcohol dependence.  The examiner expressly noted that 
the veteran "endorsed several symptoms associated with [PTSD] 
in connection with some incident while in [service], but he 
does not fulfill the full criteria of the whole syndrome."  
VA outpatient records dated in March, April, May and November 
2002, however, show diagnoses of PTSD.  In addition, in an 
undated medical statement from a VA doctor at the VA medical 
center in New Orleans, Louisiana, it was reported that the 
veteran had been diagnosed with PTSD, chronic, severe.  
Another VA examination in May 2003 reported a diagnosis of 
polysubstance abuse; the examiner stated that the veteran did 
not have PTSD.  Although the opinion of the examiner who 
performed the November 2001 VA examination provided some 
rationale behind the medical findings, there are no opinions, 
with supporting rationale, in the VA outpatient records 
containing diagnoses of PTSD.  Moreover, the outpatient 
records do not cite the stressor on which the PTSD diagnosis 
was based.  To assure a full and fair adjudication of the 
veteran's claim, further development of medical evidence is 
needed.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue on appeal.  
This includes notifying the veteran in 
writing of what evidence, if any, he 
should provide and what evidence, if any, 
will be obtained by VA on his behalf.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment as to 
any VA or non-VA health care providers 
who have treated him for PTSD since 
service.  After obtaining the appropriate 
signed authorizations for release of 
information from the veteran, if needed, 
the RO should contact each physician, 
hospital, or treatment center, and 
request that they provide copies of all 
treatment records or reports pertaining 
to the veteran.

3.  The RO should request the veteran to 
provide additional specific information 
concerning his stressors.  He should be 
asked for more details, particularly the 
names of any individuals killed aboard 
the ship, and he should be reminded that 
he can also provide "buddy statements" 
that include more particular details. 

4.  The RO should attempt to obtain deck 
logs from the USS Coral Sea for the 
period from March 1965 to March 1966, and 
determine if the records confirm that a 
person was killed aboard the Coral Sea as 
a result of being struck by a propeller.  
They should also be asked to verify 
whether a plane crashed while being 
launched from the ship during the same 
period.  Possible sources for this 
information include the following:  the 
Navy Museum, Ships History Branch, at the 
Navy Yard in Washington, D.C. 20374-5060; 
the National Archives, National Records 
Center, in Suitland, Maryland; and Ships 
Deck Logs Section Naval Historical Center 
Building 57 805 Kidder Breese Street SE 
Washington Navy Yard, DC 20374-5060.  

5.  The RO should review the file and 
prepare a summary of the claimed 
stressors, as reported in the November 
2001 VA examination report as well as 
those reported on pages 4 and 6 of the 
January 2004 hearing transcript.  The 
summary and all associated documents, to 
include the veteran's DD Form 214 and DA 
Form 20, should be sent to USASCRUR, 7798 
Cissna Road, Springfield, Virginia 22150-
3197.  The USASCRUR should be requested 
to provide any information that might 
corroborate the veteran's alleged in-
service stressors.  

6.  Thereafter, the RO must make a 
specific determination, based on the 
complete record, as to whether the 
veteran was exposed to a claimed stressor 
or stressors in service, and if so, to 
identify the nature of the specific 
stressor or stressors.  The RO must 
specify for the record which, if any, of 
the claimed stressor or stressors are 
verified.  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.

7.  The veteran should be scheduled for a 
psychiatric examination for an opinion as 
to whether it is as likely as not that he 
has a psychiatric disorder related to any 
verified events in service.  The examiner 
should be informed of the RO's 
determination as to whether the veteran 
engaged in combat with the enemy and of 
any verified stressors during service.  
The claims folder must be available to 
the examiner.  The examiner should 
provide an opinion as to whether it is as 
likely as not that the veteran has a 
psychiatric disorder that began during 
his military service or is related to any 
event of such service.  A rationale for 
any opinion given.

8.  Following completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the claim for service 
connection for PTSD.  If the 
determination remains adverse to the 
veteran, the RO should issue a 
Supplemental Statement of the Case 
(SSOC), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  The veteran and 
his representative should be provided an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case then should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice.  By this REMAND the Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  The purposes of this REMAND are to 
further develop the record and to accord the veteran due 
process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


